DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 107331691), in view of Gong et al. (CN 107331647).
Regarding claim 1, Gao teaches an organic light-emitting display device comprising:
a substrate (Fig. 1, substrate 1);
a pixel electrode (electrode 2) on the substrate;
a pixel defining layer (layer 3) having a first opening exposing a center portion of the pixel electrode (see Fig. 1);
a barrier layer (barrier layer 5) on the pixel defining layer, the barrier layer having a second opening that is larger than the first opening (see Fig. 1) and having an undercut structure in which an edge of a top surface of the barrier layer protrudes from an edge of a bottom surface of the barrier layer in a direction parallel to the substrate (see Fig. 1);
an intermediate layer (light emitting layer 6) on the pixel electrode, the pixel defining layer, and the barrier layer (see Fig. 6); and
a common electrode (electrode 7) covering the intermediate layer, wherein portions of the common electrode, which are arranged on the pixel electrode, the pixel defining layer, and the barrier layer, are connected to each other (see Fig. 1, common electrode connected).
Gao does not teach the specifics of the light emitting layer, such as comprising a first common layer, a first emissive layer, and a second common layer sequentially arranged; or wherein portions of the first common layer are disconnected from each other at the undercut structure.  
However, Gong teaches a similar device in which the light emitting layer further includes a first common layer (Gong Fig. 7, layer 9), a first emissive layer (10), and a second common layer (11) sequentially arranged (see Fig. 7).  It would have been obvious to a person of skill in the art that a hole injection and electron injection layer could have been included because these are extremely common, basic layers for OLED devices.
Gong further teaches that the common layer (Gong Fig. 6, layer 9) is disconnected at the undercut structure (see Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the common layer of Gong could have been used in the device of Gao because Gong teaches that disconnection of the layer is necessary, and a main benefit of the undercut structure is to automatically disconnect this layer (see translation pages 8-9).

Regarding claim 3, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein portions of the second common layer are disconnected from each other at the undercut structure (see Gong Fig. 7, second common layer 11 is disconnected).

Regarding claim 4, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein portions of the first emissive layer (Gong Fig. 7, layer 10) are disconnected from each other at the undercut structure (see Gong Fig. 7).

Regarding claim 5, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein portions of the second common layer (Gong Fig. 7, layer 11) are disconnected from each other at the undercut structure, and portions of the first emissive layer (Gong Fig. 7, layer 10) are disconnected from each other at the undercut structure (see Gong Fig. 7).

Regarding claim 6, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein a thickness of the barrier layer is greater than a thickness of the intermediate layer (see Gao Fig. 6).

Regarding claim 7, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein a thickness of the barrier layer is greater than a thickness of the first common layer (see Gao Fig. 6, thicker than all intermediate layer combined).

Regarding claim 8, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein a thickness of the barrier layer is greater than a thickness of the second common layer (see Gao Fig. 6, thicker than all intermediate layer combined).

Regarding claim 9, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein a thickness of the barrier layer is greater than a thickness of the first emissive layer (see Gao Fig. 6, thicker than all intermediate layer combined).

Regarding claim 10, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein the common electrode completely covers the intermediate layer (see Gao Fig. 6 and Gong Fig. 7).

Regarding claim 11, Gao in view of Gong teaches the organic light-emitting display device of claim 1, wherein the barrier layer comprises an organic material (see Gao translation page 4, polyimide, resin, etc).

Regarding claim 12, Gao teaches an organic light-emitting display device comprising:
a substrate (Gao Fig. 6, substrate 8);
a pixel electrode (electrode 2) on the substrate;
a pixel defining layer (3) having a first opening (see Fig. 4) exposing a center portion of the pixel electrode (see Fig. 4);
a barrier layer (barrier layer 5) on the pixel defining layer, the barrier layer comprising a bottom surface contacting the pixel defining layer (see Fig. 5), a top surface having an edge protruding from an edge of the bottom surface in a direction parallel to the substrate (see Fig. 5), and a connection surface connecting the edge of bottom surface and the edge of top surface (sidewall of barrier 5);
an intermediate layer (intermediate layer 6) on the pixel electrode, the pixel defining layer, and the barrier layer (see Fig. 6); and
a common electrode (see Fig. 1, electrode 7) covering the intermediate layer, wherein portions of the common electrode, which are arranged on the pixel electrode, the pixel defining layer, and the barrier layer, are connected to each other (see Fig. 1),
Gao does not teach the intermediate layer comprising a first common layer, a first emissive layer, and a second common layer sequentially arranged; or wherein portions of the first common layer are disconnected from each other at the connection surface of the barrier layer.
However, Gong teaches a similar device in which the light emitting layer further includes a first common layer (Gong Fig. 7, layer 9), a first emissive layer (10), and a second common layer (11) sequentially arranged (see Fig. 7).  It would have been obvious to a person of skill in the art that a hole injection and electron injection layer could have been included because these are extremely common, basic layers for OLED devices.
Gong further teaches that the common layer (Gong Fig. 6, layer 9) is disconnected at the undercut structure (see Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the common layer of Gong could have been used in the device of Gao because Gong teaches that disconnection of the layer is necessary, and a main benefit of the undercut structure is to automatically disconnect this layer (see translation pages 8-9).

Regarding claim 13, Gao in view of Gong teaches the organic light-emitting display device of claim 12, wherein the first emissive layer is disconnected at the connection surface of the barrier layer (see Gong Fig. 7).

Regarding claim 14, Gao in view of Gong teaches the organic light-emitting display device of claim 13, wherein the second common layer is disconnected at the connection surface of the barrier layer (Gong Fig. 7).

Regarding claim 15, Gao in view of Gong teaches the organic light-emitting display device of claim 12, wherein the barrier comprises a second opening that is larger than the first opening (see Gao Fig. 6).

Regarding claim 17, Gao in view of Gong teaches the organic light-emitting display device of claim 12, wherein a thickness of the barrier layer is greater than a thickness of the intermediate layer (see Gao Fig. 6, thicker than all intermediate layer).

Regarding claim 18, Gao in view of Gong teaches the organic light-emitting display device of claim 12, wherein the common electrode completely covers the intermediate layer (see Gao Fig. 6 and Gong Fig. 7).

Regarding claim 19, Gao in view of Gong teaches the organic light-emitting display device of claim 12, wherein the barrier layer comprises an organic material (see Gao translation page 4).


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Gong, further in view of Lee et al. (S.S. Publication No. 2018/0315806)
Regarding claim 2, Gao in view of Gong teaches the organic light-emitting display device of claim 1, but does not specifically teach wherein the pixel defining layer continuously surrounds an edge of the pixel electrode.
Gao does not specifically show the pixel defining layer surrounding the pixel.  However, Lee teaches a similar device showing a top view (Lee Fig. 15) specifying that pixel defining layers surround the pixel electrode.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pixel defining layer of Gao would have also surrounded the pixel electrode because the pixel electrode must be under the organic material to function, and the defining layer defines the bounds of the organic material.

Regarding claim 16, Gao in view of Gong teaches the organic light-emitting display device of claim 12, but does not specifically teach wherein the pixel defining layer continuously surrounds an edge of the pixel electrode.
Gao does not specifically show the pixel defining layer surrounding the pixel.  However, Lee teaches a similar device showing a top view (Lee Fig. 15) specifying that pixel defining layers surround the pixel electrode.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pixel defining layer of Gao would have also surrounded the pixel electrode because the pixel electrode must be under the organic material to function, and the defining layer defines the bounds of the organic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896